     Case 8:18-cr-00072-JVS Document 97 Filed 05/06/19 Page 1 of 9 Page ID #:403



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     BRETT A. SAGEL (CBN: 243918)
 4   Assistant United States Attorney
          Ronald Reagan Federal Building
 5        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
 6        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
 7        Email: Brett.Sagel@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9
                            UNITED STATES DISTRICT COURT
10
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
      UNITED STATES OF AMERICA,            No. SA CR 18-72-JVS
12
                 Plaintiff,                GOVERNMENT’S RESPONSE TO
13                                         PRE-SENTENCE REPORT AND
                      v.                   GOVERNMENT’S POSITION RE:
14                                         SENTENCING FOR DEFENDANT DUC CAO
      DUC CAO,
15
                 Defendant.                Hearing Date: May 20, 2019
16                                         Hearing Time: 8:30 a.m.

17

18
           Plaintiff United States of America, by and through its counsel
19
     of record, the United States Attorney for the Central District of
20
     California and Assistant United States Attorney Brett A. Sagel,
21
     hereby files its response to the Pre-Sentence Report and its position
22
     regarding sentencing for defendant DUC CAO.
23
     ///
24

25

26

27

28
     Case 8:18-cr-00072-JVS Document 97 Filed 05/06/19 Page 2 of 9 Page ID #:404



 1        The Government’s sentencing position and response is based upon

 2   the attached memorandum of points and authorities, the files and

 3   records in this case, and such further evidence and argument as the

 4   Court may permit.

 5

 6   Dated: May 6, 2019                   Respectfully submitted,

 7                                        NICOLA T. HANNA
                                          United States Attorney
 8
                                          LAWRENCE S. MIDDLETON
 9                                        Assistant United States Attorney
                                          Chief, Criminal Division
10

11                                              /s/
                                          BRETT A. SAGEL
12                                        Assistant United States Attorney

13                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 8:18-cr-00072-JVS Document 97 Filed 05/06/19 Page 3 of 9 Page ID #:405



 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         On January 24, 2019, defendant DUC CAO ("defendant") pled guilty

 4   to count one of the indictment in case number SA CR 18-72-JVS,

 5   charging defendant with conspiracy to manufacture, possess with

 6   intent to distribute, and distribute Schedule II and IV Controlled

 7   Substances, in violation of 21 U.S.C. § 846.         The United States

 8   Probation Office ("USPO") disclosed its Presentence Report ("PSR") to

 9   the parties on April 5, 2019.      The USPO determined defendant’s total

10   offense level to be 35, and he is a criminal history category I,

11   resulting in a range of imprisonment of 168-210 months.           The USPO

12   recommends that defendant receive a sentence of 97 months

13   imprisonment, and a three year period of supervised release.

14         The Government has no objections to the factual statements in

15   the PSR or the calculation of criminal history category.           The

16   Government, however, disagrees with the USPO’s determination of

17   mitigating factors.    For the reasons set forth below, the Government

18   believes that the appropriate total offense level should be 31 and

19   the advisory sentencing guideline range would be 108-135 months’

20   imprisonment.   As a result, the Government recommends a term of

21   imprisonment of 108 months and a three-year term of supervised

22   release.

23   II.   FACTUAL BACKGROUND
24         Defendant admitted to the following facts pursuant to the

25   factual basis of his plea agreement:

26         Beginning at least as early as in or about August 2017 and

27   continuing until on or about April 3, 2018, in Orange County, within

28   the Central District of California, and elsewhere, defendant along
     Case 8:18-cr-00072-JVS Document 97 Filed 05/06/19 Page 4 of 9 Page ID #:406



 1   with codefendants Wyatt Pasek and Isaiah Suarez, and others,

 2   conspired and agreed with each other to knowingly and intentionally

 3   manufacture, possess with intent to distribute, and distribute: a

 4   mixture and substance containing a detectable amount of fentanyl, a

 5   Schedule II controlled substance; mixtures and substances containing

 6   detectable amounts of analogues of fentanyl, including, cyclopropyl

 7   fentanyl, methoxyacetyl fentanyl, and carfentanil, each Schedule II

 8   controlled substances; and a mixture and substance containing a

 9   detectable amount of alprazolam, also known as “Xanax,” a Schedule IV

10   controlled substance.

11        Defendant and codefendants Pasek and Suarez used the fentanyl

12   and analogues of fentanyl to manufacture counterfeit pills to appear

13   as legitimate 30 mg pharmaceutical grade Oxycodone.          Both real

14   Oxycodone and the counterfeit pills defendant and codefendants

15   manufactured and distributed contain the stamp “A215” on them and are

16   round and blue in color.     Defendant and codefendants Pasek and Suarez

17   used the alprazolam to manufacture counterfeit pills to appear as

18   legitimate 2 mg pharmaceutical grade Xanax.         Both real Xanax and the

19   counterfeit pills defendant and codefendants manufactured and

20   distributed contain the stamp “GG249” on them and are oblong and

21   white in color.

22        Defendant and codefendant Pasek ordered chemicals and equipment

23   on the internet from China and elsewhere for the manufacturing and

24   distribution of the counterfeit Oxycodone pills, which included: the

25   fentanyl and fentanyl analogues; a pill press; pill press molds; and

26   mylar and zip-lock bags.     Defendant and codefendant Pasek discussed

27   how to manufacture the pills and the dosage to use to make the pills.

28   Starting in approximately October 2017 and continuing to

                                            2
     Case 8:18-cr-00072-JVS Document 97 Filed 05/06/19 Page 5 of 9 Page ID #:407



 1   approximately April 3, 2018, codefendant Pasek paid for an apartment

 2   in Newport Beach for codefendant Suarez to live.          Defendant and

 3   codefendants Pasek and Suarez used the apartment in Newport Beach as

 4   a clandestine laboratory to manufacture the drugs and stored and

 5   maintained the drugs there for distribution to others.           Defendant and

 6   his codefendants kept the pill presses, small scales, drugs, dyes,

 7   binding agents, and bags, among other items to manufacture and

 8   distribute the drugs, at codefendant Suarez’s apartment, and

 9   defendant and codefendant Suarez pressed the pills at the apartment

10   to be distributed.    Defendant and codefendant Pasek operated a

11   marketplace on the darkweb to sell and distribute the drugs that

12   defendant and his codefendants manufactured.         In addition to the

13   drugs that defendant and codefendant Pasek sold over the darkweb,

14   defendant also manufactured pills that codefendant Pasek sold

15   locally.   Defendant assisted codefendant Pasek to sell the drugs on

16   his online vendor marketplace, including defendant determining what

17   orders to fulfill, how many pills defendant and others needed to

18   press to fulfill the orders, and where to send the orders.           Defendant

19   and codefendant Pasek purchased postage online and distributed the

20   drugs using the United States Postal Service (“USPS”).           Defendant

21   created postal labels for the USPS parcels using fictitious names and

22   random addresses for the return address, placed the drugs in mylar

23   bags within the parcels to prevent law enforcement from seeing inside

24   the parcels, and placed the parcels containing drugs in various USPS

25   receptacles throughout Orange County.        Codefendant Pasek paid

26   defendant a percentage, at least five percent, of the sales of the

27   drugs that codefendant Pasek sold both over the internet and locally,

28   that defendant manufactured and aided in the distribution thereof.

                                            3
     Case 8:18-cr-00072-JVS Document 97 Filed 05/06/19 Page 6 of 9 Page ID #:408



 1        On or about January 5, 2018, and January 24, 2018, defendant and

 2   codefendant Pasek, using their darkweb marketplace, sold 100 pills

 3   (on each date) purported to be “pressed oxy” containing .8mg of

 4   fentanyl in exchange for approximately $530 (on each date) in Bitcoin

 5   to a federal agent posing in an undercover capacity.          On March 5,

 6   2018, defendant placed into a USPS receptacle in Newport Beach,

 7   California, seven USPS priority mail parcels, which contained

 8   approximately 1,400 round, blue pills stamped with “A215” that

 9   contained fentanyl, which defendant assisted to manufacture.            On

10   April 2, 2018, defendant placed into an USPS receptacle in Santa Ana,

11   California, thirteen USPS priority mail parcels, which contained

12   approximately 4,000 round, blue pills stamped with “A215” that

13   contained fentanyl, which defendant assisted to manufacture.            On

14   April 3, 2018, defendant and codefendants Pasek and Suarez possessed

15   with the intent to distribute, approximately 99,536 round, blue pills

16   stamped with “A215,” as well as possessed with the intent to

17   distribute approximately 864 oblong, white pills stamped with

18   “GG249,” along with large bags containing blue and white powders,

19   scales, and a pill press.

20        The drugs that law enforcement seized from defendant and

21   codefendants Pasek and Suarez, have been properly tested by the

22   United States Postal Service’s Forensic Laboratory Services, which

23   include the following amount of drugs and the type of drugs:

24   Fentanyl                                   2076 grams
25   Cyclopropyl Fentanyl                       3815 grams
26   Methoxyacetyl Fentanyl                     2032 grams
27   Carfentanil                                64 grams
28

                                            4
     Case 8:18-cr-00072-JVS Document 97 Filed 05/06/19 Page 7 of 9 Page ID #:409



 1   Alprazolam                                 247 grams
 2

 3   III. SENTENCING RECOMMENDATION
 4        A.   The Government’s Guideline Calculation
 5        The Government submits that the following guideline calculation
 6   applies in the sentencing of defendant:
 7        Base Offense Level:               36          U.S.S.G. § 2D1.1(a)(5)
 8        Downward Departure                -2         U.S.S.G. § 2D1.1(b)(18)
 9        Acceptance of
          Responsibility:                   -3               U.S.S.G. § 3E1.1
10

11        Total Offense Level:              31
12        The Government does not believe the facts before this Court,
13   specifically defendant’s admitted to factual basis, are sufficient to
14   support the two-level upward adjustment for “mass-marketing,”
15   pursuant to U.S.S.G. § 2D1.1(b)(7) as the USPO recommended.            In
16   reviewing the PSR, and the underlying facts of this case, the
17   Government does believe a two-level “safety valve” departure pursuant
18   U.S.S.G. § 2D1.1(b)(18) is appropriate, however, no further departure
19   is warranted.1
20        A criminal history category of I and a total offense level of
21   thirty-one, yields an advisory sentencing range of 108-135 months
22   imprisonment.
23

24

25
          1 In the Government’s exclusive judgment and discretion, the
26   Government does not believe any further departure is warranted in
     this case pursuant to U.S.S.G. § 5K1.1. Although no explanation is
27   needed, this decision is based on, among other factors, the lack of
     “significance and usefulness” and “timeliness” of defendant’s
28   assistance.

                                            5
     Case 8:18-cr-00072-JVS Document 97 Filed 05/06/19 Page 8 of 9 Page ID #:410



 1        B.      The Government’s Recommended Sentence
 2        The law provides that sentencing courts must start with the

 3   sentence advised by the Sentencing Guidelines.         United States v.

 4   Booker, 543 U.S. 220, 264 (2005) (“The district courts, while not

 5   bound to apply the Guidelines, must consult those Guidelines and take

 6   them into account when sentencing.”); United States v. Cantrell, 433

 7   F.3d 1269, 1279 (9th Cir. 2006) (stressing that “district courts

 8   still must consult the Guidelines and take them into account when

 9   sentencing, even though they now have the discretion to impose non-

10   Guidelines sentences”).     Pursuant to 18 U.S.C. § 3553(a), the court

11   should “impose a sentence sufficient, but not greater than

12   necessary,” to comply with the enumerated purposes of sentencing,

13   including:

14        (1) the nature and circumstances of the offense and the
          history and characteristics of the defendant; (2) the need
15        for the sentence imposed--
               (A) to reflect the seriousness of the offense, to
16             promote respect for the law, and to provide just
               punishment for the offense; (B) to afford adequate
17             deterrence to criminal conduct; (C) to protect the
               public from further crimes of the defendant; and (D)
18             to provide the defendant with needed educational or
               vocational training, medical care, or other
19             correctional treatment in the most effective manner[.]

20   18 U.S.C. § 3553(a)(1), (2).
21        Although the USPO believed defendant’s advisory sentencing range
22   was 168-210 months’ imprisonment, the USPO basically recommended a
23   five-level downward variance (and nearly seven year downward
24   variance) for the following mitigating reasons: “Cao had a troubled
25   childhood, he has no criminal contacts, he was addicted to drugs, and
26   he has been a contributing member of society by graduating from high
27   school and attending college.”      The Government simply cannot agree
28   with the USPO’s recommended variance nor the “bases” justifying the
                                            6
     Case 8:18-cr-00072-JVS Document 97 Filed 05/06/19 Page 9 of 9 Page ID #:411



 1   variance.   Most notably, the Government is not sure how being

 2   addicted to drugs is a mitigating factor, but would have no objection

 3   to defendant participating in the RDAP program, and upon successful

 4   completion, can receive a sentencing reduction.2         The agreed-to-facts

 5   in this case demonstrably show that defendant’s “contributions to

 6   society,” were deleterious and hardly a mitigating factor.

 7   Specifically, the significant quantity of opioids and fentanyl- and

 8   fentanyl-analogue-based drugs as well as operating a clandestine drug

 9   laboratory in a crowded residential and commercial area (the Newport

10   Beach Peninsula), easily outweighs “graduating from high school and

11   attending college.”    Finally, defendant’s criminal history score

12   reflects defendant’s lack of criminal history.

13         As a result, the Government recommends this Court sentence

14   defendant to: 108 months’ imprisonment; pay a special assessment of

15   $100; and serve three years of supervised release under the

16   conditions set forth by the USPO.       The Government believes this

17   sentence is reasonable and is the minimum sentence necessary to

18   provide appropriate general and specific deterrence, to promote

19   respect for the law, to provide just punishment, and to reflect the

20   seriousness of defendant’s crime.

21   IV.   CONCLUSION
22         The Government recommends that this Court follow the

23   Government’s sentencing recommendation, which is both reasonable and

24   appropriate in this case, and is sufficient, but not greater than

25   necessary, to achieve the goals of 18 U.S.C. § 3553(a).

26
           2The PSR is completely silent on whether defendant told Pre-
27   Trial Services about his addiction(s) upon arrest and/or whether he
     has availed himself to any drug treatment and counseling while in
28   pre-trial custody.

                                            7
